                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


C&S OUTDOOR POWER EQUIPMENT,                       )
INC.,                                              )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )       No. 1:19-cv-01029-STA-jay
                                                   )
ODES INDUSTRIES LLC,                               )
                                                   )
        Defendant.                                 )


             ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                                 AND
           GRANTING DEFENDANT’S MOTION TO TRANSFER VENUE
                                 AND
     TRANSFERRING CASE TO THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION


        Before the Court is Defendant’s Motion to Dismiss, or alternatively to Transfer Venue,

which was filed on March 21, 2019. (ECF No. 12.) Plaintiff responded in opposition (ECF No.

16), to which Defendant replied. (ECF No. 17.) For the reasons that follow, Defendant’s

Motion to Dismiss is DENIED, but its unopposed Motion to Transfer is GRANTED.

                                       BACKGROUND

        ODES Industries LLC (“ODES”) is a manufacturer of utility terrain vehicles and all-

terrain vehicles. (ECF No. 12 at 2.) ODES is organized in and has its principal office in Texas.

(Id.) C&S Outdoor Power Equipment, Inc. (“C&S”) is an outdoor power equipment dealership

in Huntingdon, Tennessee. (Id.; ECF No. 16 at 2.) C&S became an authorized dealer of

ODES’s products in 2015.      (ECF No. 16 at 2.)       The parties voluntarily agreed to three



                                               1
consecutive dealer franchise agreements, which have since governed the terms of their

relationship. (See id. at 2, 4; ECF No. 12-2; ECF No. 12 at 2; ECF No. 16-2.)

       On February 14, 2019, Plaintiff filed suit in this Court pursuant to the Court’s diversity

jurisdiction. (ECF No. 1.) Plaintiff alleges that Defendant (1) breached the parties’ dealer

franchise agreement (“Agreement”), (2) violated the Tennessee Motorcycle and Off-Road

Vehicle Dealer Fairness Act, and (3) engaged in unfair or deceptive business practices. (Id.)

       Because Plaintiff filed its suit in Tennessee—instead of Texas—Defendant asks the Court

to enforce a mandatory forum-selection clause contained in the parties’ Agreement by dismissing

this action, pursuant to Federal Rule of Procedure (“FRCP”) 12(b)(6). (ECF No. 12 at 3-5.)

Alternatively, Defendant asks the Court to transfer venue, pursuant to 28 U.S.C. § 1404(a), to the

appropriate United States District Court in Texas. (Id. at 5-10.) The Court, therefore, first looks

to the Agreement between the parties.

       In March of 2017, the parties signed and entered into their third Agreement, which is the

contract at issue. (See ECF No. 12-2; ECF No. 12 at 2; ECF No. 16 at 2.) Within the General

provisions of the Agreement, Paragraph H provides that:

       This Agreement and any matters that relate to this Agreement or its performance
       shall be governed and construed in accordance with the laws of the State of Texas
       and the Parties mutually consent to the jurisdiction of the courts of the State of
       Texas and of the Federal District Court, Central District of Texas.[ 1] This
       agreement will be ONLY governed by the laws of the State of Texas.

(ECF No. 12-2 at ¶ H (emphasis in original).) As the basis for its Motion, Defendant

specifically relies on a later portion of that paragraph, which dictates:



1
  There is no United States District Court for the Central District of Texas. See 28 U.S.C. § 124
(“Texas is divided into four judicial districts to be known as the Northern, Southern, Eastern, and
Western Districts of Texas.”) In accordance with the remainder of Paragraph H, the Court
assumes that the parties’ intended forum is the United States District Court for the Northern
District of Texas, Fort Worth Division.
                                                  2
       Each Party agrees that any legal action, litigation, or proceeding arising from or
       relating to this Agreement or its performance, shall exclusively be filed in a State
       or District court in (venue) Fort Worth, Texas, and each Party irrevocably and
       unconditionally submits to the exclusive jurisdiction of these courts.

(Id.) The forum-selection clause and Plaintiff’s nonconforming filing in this Court is the subject

of Defendant’s Motion to Dismiss and alternative Motion to Transfer. (See ECF No. 12.)

       Plaintiff, however, contends that the Agreement’s own terms allow Plaintiff’s filing in

this Court. (ECF No. 16 at 6-9.) Plaintiff begins by noting that two sentences after the clause on

which Defendant relies, the Agreement provides that “[s]ome state laws will vary by state, [so]

please check with your state on its applicable laws and regulations which might supersede this

agreement and or be enforceable by that state.” (Id. (citing (ECF No. 12-2 at ¶ H).) Plaintiff

also relies on paragraph C, which, too, is within the General provisions of the agreement. (Id. at

6 (citing ECF No. 12-2 at ¶ C).) Paragraph C provides:

       If any provision herein contravenes the valid laws or regulations of any state or
       other jurisdiction wherein this Agreement is to be performed, or denied [sic]
       access to the procedures forums or remedies provided for such laws of [sic]
       regulations such provisions shall be deemed to be modified to conform to such
       laws or regulations, and all other terms and provisions shall remain full force and
       effect.

(ECF No. 12-2 at ¶ C.)

       Plaintiff asserts that these two provisions modify the Agreement so as to conform to state

law in Tennessee, where Plaintiff is an authorized dealer of Defendant’s products. (ECF No. 16

at 7.) According to Plaintiff, such a modification incorporates Tennessee state law, which

forbids forum-selection clauses in matters such as these. (Id.) Specifically, Plaintiff points to the

Tennessee Motorcycle and Off-Read Vehicle Dealer Fairness Act, which provides, in part, that

“[a]ny contractual term restricting the procedural or substantive rights of a dealer under this part,

including a choice of law or choice of forum clause, is void.” Tenn. Code. Ann. § 47-25-



                                                 3
1913(b). Plaintiff contends that the Agreement itself defers to state law, thereby effectively

nullifying the parties’ forum-selection clause. (ECF No. 16 at 7-9.) Defendant refutes this

assertion. (ECF No. 17.)

                                           ANALYSIS

       Before considering the merits of Defendant’s Motion, the Court must determine whether

the forum-selection clause is valid in accordance with basic tenants of contract law. The Court

will then address Defendant’s Motion to Dismiss before, finally, addressing Defendant’s

alternative Motion to Transfer.

       I.         THE FORUM-SELECTION CLAUSE IS VALID AND MANDATORY.

       The threshold issue in this case concerns principles of contract construction and

interpretation.     The Court must determine whether the Agreement’s own terms allow

Tennessee’s law to nullify the forum-selection clause. For the following reasons, the Court finds

that they do not.

       The Court must apply “ordinary principles of contract law” when reviewing the

Agreement. Tackett v. M & G Polymers USA, LLC, 811 F.3d 204, 208-09 (6th Cir. 2016)

[hereinafter Tackett].   The “ordinary principles” relevant to the dispute at hand include as

follows: (1) the parties’ intentions control; (2) if the words of the written instrument are clear

and unambiguous, “its meaning is to be ascertained in accordance with its plainly expressed

intent”; (3) the written instrument “is presumed to encompass the whole agreement of the

parties”; and (4) “traditional rules of contractual interpretation require a clear manifestation of

intent before conferring a benefit or obligation.” Id. at 208 (quoting M & G Polymers USA, LLC

v. Tackett, 135 S. Ct. 926, 933-37 (2015) [hereinafter M & G Polymers]). Additionally, “the

intention of the parties, to be gathered from the whole instrument, must prevail.” Id. (quoting M



                                                4
& G Polymers, 135 S. Ct. at 937-38 (Ginsburg, J., concurring)). And in cases where the contract

is ambiguous, the Court “may consider extrinsic evidence to determine the intentions of the

parties.” Id. at 208-09 (quoting M & G Polymers, 135 S. Ct. at 937-38 (Ginsburg, J.,

concurring)).

        Here, Defendant contends that the parties’ “intent and expectations could not have been

clearer”: they would resolve any and all disputes in the forum designated by the parties in the

forum-selection clause. (ECF No. 17 at 1.) Plaintiff, however, contends that “[t]he parties

specifically bargained for state law to control the issue of forum selection.” (ECF No. 16 at 7.)

        As ordinary principles dictate, the Court looks to the language of the clause. The forum-

selection clause states that the parties “agree[] that any . . . litigation . . . arising from or relating

to this Agreement or its performance, shall exclusively be filed in a State or District court in

(venue) Fort Worth, Texas, and each Party irrevocably and unconditionally submits to the

exclusive jurisdiction of these courts.” (ECF No. 12-2 at ¶ H (emphasis added).) The Court

finds that this language is clear and unambiguous. It plainly expresses the intent of the parties to

avail themselves to the courts in Texas—and only in Texas.

        Moreover, the forum-selection clause is not only valid on its face, but it is also

mandatory. The Fifth Circuit has explained that:

        A mandatory [forum-selection clause (“FSC”)] affirmatively requires that
        litigation arising from the contract be carried out in a given forum. By contrast, a
        permissive FSC is only a contractual waiver of personal-jurisdiction and venue
        objections if litigation is commenced in the specified forum. Only mandatory
        clauses justify transfer or dismissal. An FSC is mandatory only if it contains clear
        language specifying that litigation must occur in the specified forum-and language
        merely indicating that the courts of a particular place “shall have jurisdiction” (or
        similar) is insufficient to make an FSC mandatory.

Weber v. PACT XPP Techs., AG, 811 F.3d 758, 768 (5th Cir. 2016); Scepter, Inc. v. Nolan

Transp. Grp., LLC, 352 F. Supp. 3d 825, 830-31 (M.D. Tenn. 2018) (finding that the forum-


                                                    5
selection clause was permissive, not mandatory, because the parties merely agreed to (1) submit

to a specific jurisdiction and (2) waive objections to that jurisdiction and venue). In short, “[a]

mandatory forum-selection clause grants exclusive jurisdiction to a selected forum, while a

permissive forum-selection clause only reflects the contracting parties’ consent to resolve

disputes in a certain forum, but does not require that disputes be resolved in that forum.”

Macsteel Int’l USA Corp. v. M/V Larch Arrow, 354 F. App’x 537, 539 (2d Cir. 2009); see also

Am. Soda, LLP v. U.S. Filter Wastewater Grp., Inc., 428 F.3d 921, 926-27 (10th Cir. 2005)

(“The difference between a mandatory and permissive forum-selection clause is that

‘[m]andatory forum-selection clauses contain clear language showing that jurisdiction is

appropriate only in the designated forum, [while] permissive forum-selection clauses authorize

jurisdiction in a designated forum, but do not prohibit litigation elsewhere.” (citation omitted));

N. Cal. Dist. Council of Laborers v. Pittsburgh-Des Moines Steel Co., 69 F.3d 1034, 1037 (9th

Cir. 1995) (“To be mandatory, a clause must contain language that clearly designates a forum as

the exclusive one.”).

       Here, the Agreement dictates that a suit “shall exclusively” be litigated in “a State or

District court in . . . Fort Worth, Texas.” (ECF No. 12-2 at ¶ H.) The parties go on to state that

they “irrevocably and unconditionally” agree to submit themselves to the Texas state and federal

courts’ jurisdiction.   (Id. (emphasis added).)       The parties did not merely waive personal

jurisdiction and venue objections. Rather, the parties mandated that any and all actions shall

exclusively be filed in the forum designated by the clause. Despite this language, Plaintiff

contends that other language within the Agreement allows for not only modification—but

nullification—of the forum-selection clause.




                                                  6
         The Court finds Plaintiff’s argument unpersuasive. The portion of Paragraph H on which

Plaintiff relies merely informs the parties to consult other state laws and regulations, as they (1)

might supersede the parties’ agreement or (2) might be enforceable by that state. (ECF No. 16 at

5 (citing ECF No 12-2 at ¶ H).) This language is cautionary and is far from the unequivocal

language used in the earlier portion of the paragraph where the parties designated their exclusive

forum.

         Plaintiff’s reliance on Paragraph C is similarly unavailing in nullifying the forum-

selection clause. Paragraph C provides a modification clause and a severability clause. (See

ECF No 12-2 at ¶ C.) Plaintiff, however, is not seeking to modify a provision of the Agreement;

rather, it seeks to effectively nullify a provision of the Agreement. (ECF No. 16 at 6-8.) Such

nullification is not contemplated by the Agreement. To interpret the forum-selection clause

otherwise would be unreasonable, given its unequivocal language—strong language that is only

used to such a degree in the context of forum selection. (See ECF No. 12-2.) While there are

provisions of the Agreement to which Paragraph C might apply, the forum-selection clause is not

one of those provisions.

         Because the Agreement is clear and unambiguous and the writing represents the entire

agreement between the parties, the Court has no reason to consider any other evidence. But if

the language were ambiguous—which it is not—the Court could consider extrinsic evidence,

including that of prior relations between the parties. Still, the Court is persuaded by Defendant’s

argument.

         As Defendant notes, there would be no purpose for revising the forum-selection clause if

the parties intended that it could be modified through the provisions of the contract referencing

state law. (See ECF No. 17 at 5.) The Agreement is the third dealer franchise agreement to



                                                 7
which Plaintiff and Defendant have entered. (ECF No. 16 at 2.) Defendant asserts that the 2016

agreement between the parties designated Florida as the exclusive forum. (ECF No. 17 at 4-5.)

The 2017 Agreement was revised to designate Texas as the exclusive forum. (Id.) Tennessee

has never been a designated forum. (Id.) Such a revision further supports the parties’ clear

intentions to avail themselves to the Texas courts.

          The Court will not “unnecessarily disrupt the parties’ settled expectations.” Atl. Marine

Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 66 (2013). Here, the four

corners of the Agreement clearly express the parties’ clear and unambiguous intention to submit

to the exclusive jurisdiction of the State or District court in Fort Worth, Texas. (See ECF No.

12-2 at ¶ H.)

          The Agreement’s clause should be upheld absent a strong showing that it should be set

aside. Wong v. PartyGaming Ltd., 589 F.3d 821, 828 (6th Cir. 2009). Plaintiff bears the burden

of making such a showing. Id. (citing Shell v. R.W. Sturge, Ltd., 55 F.3d 1227, 1229 (6th Cir.

1995)).         The Court weighs three factors when considering such an argument regarding

enforceability: “(1) whether the clause was obtained by fraud, duress, or other unconscionable

means; (2) whether the designated forum would ineffectively or unfairly handle the suit; and (3)

whether the designated forum would be so seriously inconvenient such that requiring the plaintiff

to bring suit there would be unjust.” Id. (citing Sec. Watch Inc. v. Sentinel Sys., Inc., 176 F.3d

369, 375 (6th Cir. 1999)). Plaintiff has not made—or even attempted to make—such a showing.

Because the forum-selection clause is valid and mandatory, it will be enforced.

          II.      PURSUANT TO THE COURT’S DISCRETION, DEFENDANT’S MOTION
                   TO DISMISS IS DENIED.

          As an initial matter, the Court need not decide which state law applies to the contract, as

the enforceability of the forum-selection clause is a matter of federal procedure that is governed


                                                   8
by federal law. Wong, 589 F.3d at 827-28. The question then arises as to the proper procedural

mechanism to enforce the forum-selection clause. The parties have both addressed this issue,

resulting in opposing arguments and conclusions.         Defendant urges the Court to dismiss

Plaintiff’s Complaint pursuant to FRCP 12(b)(6) (ECF No. 12 at 3), while Plaintiff urges the

Court to transfer the case pursuant to 28 U.S.C. § 1404(a) (ECF No. 16 at 11).

       The Supreme Court has explicitly declined to say whether a defendant can obtain

dismissal pursuant to FRCP 12(b)(6) when a plaintiff files its suit in contravention of the parties’

forum-selection clause. Atl. Marine Constr. Co., 571 U.S. at 62-63. The Sixth Circuit, however,

has implied that a Rule 12(b)(6) motion is procedurally proper. See Langley v. Prudential

Mortg. Capital Co., 546 F.3d 365 (6th Cir. 2008) (remanding the case with an instruction to the

district court to “entertain a motion to enforce the forum selection clause” through either a

motion to transfer venue under 28 U.S.C. § 1404(a) or a motion to dismiss under FRCP 12(b)(6)

for failure to state a claim); see also Sec. Watch, Inc., 176 F.3d at 374-76 (in a diversity action,

affirming dismissal pursuant to an unspecified Rule 12(b) motion due to valid forum-selection

clause); cf. Gouge v. Microbac Labs., Inc., No. 3:11-CV-143, 2011 WL 3876919, *3-4 (E.D.

Tenn. Sept. 1, 2011) (finding that “[t]he appropriate procedural mechanism for the transfer of a

case between districts in the federal court system is [transfer pursuant to] 28 U.S.C. § 1404,”

instead of dismissal pursuant to FRCP 12(b)(6)).

       Ultimately, “[w]here a case is improperly filed in contravention of a forum-selection

clause, the Court has the discretion to either dismiss the action pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure or to transfer the case in accordance with Rule 1404(a).”

Scepter, Inc., 352 F. Supp. 3d at 830 (citing Smith v. Aegon Cos. Pension Plan, 769 F.3d 922,

934 (6th Cir. 2014)); Kelly v. Liberty Life Assurance Co. of Boston, No. 17-139-DLB, 2018 WL



                                                 9
558643, at *4 (E.D. Ky. Jan. 25, 2018) (stating that, pursuant to Smith, “this Court is permitted to

dismiss the matter under Rule 12(b)(6), but not required to do so. Pursuant to 28 U.S.C. §

1404(a), it may also transfer the matter to the appropriate federal forum.”); Kresser v. Advanced

Tactical Armament Concepts, LLC, No. 3:16-cv-255, 2016 WL 4991596, at *3 (E.D. Tenn. Sept.

16, 2016) (noting discretion to dismiss or transfer based upon Smith).

       Here, while Defendant urges the Court to dismiss the case, it alternatively asks the Court

to transfer the case to the venue designated by the parties in their Agreement. Plaintiff opposes

dismissal but does not oppose transfer. The Court finds that transfer, as opposed to dismissal, is

a more appropriate means of enforcing the forum-selection clause as it better honors the parties’

intentions. Therefore, Defendant’s Motion to Dismiss is DENIED in favor of transfer.

       III.    DEFENDANT’S ALTERNATIVE MOTION TO TRANSFER PURSUANT
               TO 28 U.S.C. § 1404(a) IS GRANTED.

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). Where a

defendant files a Section 1404(a) motion pursuant to a forum-selection clause, the “district court

should transfer the case unless extraordinary circumstances unrelated to the convenience of the

parties clearly disfavor a transfer.” Atl. Marine Constr. Co., 571 U.S. at 52. Generally, “‘in

ruling on a motion to transfer under Section 1404(a), a district court should consider the private

interests of the parties, including their convenience and the convenience of potential witnesses,

as well as other public-interest concerns, such as systemic integrity and fairness, which come

under the rubric of “interests of justice.”’” Scepter, Inc., 352 F. Supp. 3d at 831-32 (quoting

Moore v. Rohm & Haas Co., 446 F.3d 643, 647 (6th Cir. 2006) (quoting Moses v. Bus. Card

Exp., Inc., 929 F.2d 1131, 1137 (6th Cir.1991))).


                                                10
       Because the parties only have the power to contractually agree as to one of these

factors—namely, the parties’ convenience—the forum-selection clause is not dispositive. It

does, however, affect the Court’s analysis.

       In light of the valid forum-selection clause, the Court’s standard Section 1404(a) calculus

changes. Atl. Marine Constr. Co., Inc., 571 U.S. at 62-63 (citing Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 31 (1988)). First, while courts normally defer to the plaintiff’s choice of

forum, when a valid forum-selection clause exists, the “plaintiff’s choice of forum merits no

weight.” Id. at 63. Rather, a plaintiff must establish that transferal to the pre-selected venue is

unwarranted. Here, Plaintiff makes no such argument.

       “Second, a court evaluating a defendant’s § 1404(a) motion to transfer based on a forum-

selection clause should not consider the parties’ private interests,” as they parties waived that

right upon agreeing to the forum-selection clause. Id. at 64. Therefore, the private interest

factors weigh entirely in favor of the Agreement’s designated forum. See id. (citing The Bremen

v. Zapata Off-Shore Co., 407 U.S. 1, 17-18 (1972)).

       Consequently, the Court may only consider arguments as to the public-interest factors.

Id. And because public interest factors rarely defeat a motion to transfer venue, the forum-

selection clause generally controls—the exception being in unusual cases. Id. Plaintiff, the party

acting in violation of the forum-selection clause, bears the burden of showing that “public-

interest factors overwhelmingly disfavor a transfer.” Id. at 67. No such showing has been made.

“In all but the most unusual cases . . . ‘the interest of justice’ is served by holding parties to their

bargain.” Id. at 66. The Court will not unnecessarily disrupt the parties’ settled expectations

regarding their their choice of forum. See id.




                                                  11
       The Court finds that the interest of justice is best served through transfer. The private-

interest factors clearly weigh in favor of transfer, pursuant to the parties’ valid forum-selection

clause. The public-interest factors, too, favor transfer, absent any showing to the contrary. Thus,

pursuant to 28 U.S.C. § 1404(a), transfer in accordance with the parties’ Agreement is the

appropriate means for enforcing the forum-selection clause.

                                         CONCLUSION

       The Court finds that the Agreement contains a valid, mandatory, enforceable forum-

selection clause, pursuant to which, transfer is appropriate. Therefore, Defendant’s Motion to

Dismiss is DENIED, and its unopposed Motion to Transfer is GRANTED. This case is hereby

TRANSFERRED to the United States District Court for the Northern District of Texas, Fort

Worth Division, in accordance with Paragraph H of the parties’ Agreement.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: September 4, 2019.




                                                12
